Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 22 February 2021 have overcome the 35 USC rejections set forth in the previous office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Kuborn on 25 February 2021.

The claims have been amended as follows:

Regarding Claim 1, the claim now reads:
1. (Currently Amended) A method of refuelling an aircraft having a cockpit, the method comprising: receiving and storing a refuelling instruction at a control station that includes a wireless transceiver;  providing an officer module in the cockpit of the aircraft, the officer module including at least an input device and a wireless transceiver; providing a refuelling module including a wireless transceiver;  establishing and maintaining two-way wireless communications between the wireless transceivers of each of the control station, the refuelling module and the officer module during an a performance of a refuelling process involving dispensing a quantity of fuel to a fuel tank of an aircraft; transmitting, using the wireless transceivers, the refuelling instruction from the control station to the officer module; providing a real-time status of the ongoing refuelling process from the refuelling module to the officer module using the wireless transceivers of the refuelling module and the officer module; selectively receiving a modification to the refuelling instruction from the input device of the officer module; transmitting the modified refuelling instruction from the officer module to the refuelling module using the wireless transceiversReply to Office Action mailed October 22, 2020 to instruct the performance of a modified refuelling process involving dispensing of a modified quantity of fuel to the fuel tank of the aircraft; transmitting the modified refuelling instruction from the refuelling module to the control station upon completion of the modified refuelling process; and updating the stored refuelling instruction at the control station based on the modified refuelling instruction.

Regarding Claim 5, the claim now reads:
5. (Currently Amended) A refuelling system configured to implement the aircraft refuelling method of claim 1, the system comprising the refuelling module and the officer module of claim 1, wherein the refuelling module includes a refuelling module communications component configured to receive instructions to dispense a quantity of fuel to an aircraft, via a wireless communications link being maintained between the refuelling module and the officer module during dispensing of fuel to the aircraft, the refuelling module being adapted to transmit to the officer module real-time information relating to a status of the ongoing refuelling process, and the officer module including an officer module communications component adapted to display an output indicative of the status of the refuelling process, wherein the communications link established between the refuelling module 

EXAMINER’S STATEMENT OF ALLOWANCE:
Claims 1, 4, 5, and 7-15 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “A method of refuelling an aircraft… a control station that includes a wireless transceiver… the officer module including at least an input device and a wireless transceiver… a refuelling module including a wireless transceiver…  establishing and maintaining two-way wireless communications between the wireless transceivers of each of the control station, the refuelling module and the officer module during an ongoing refuelling process for the aircraft; transmitting, using the wireless transceivers, the refuelling instruction from the control station to the refuelling module, the refuelling instruction instructing the performance of a refuelling process involving dispensing a quantity of fuel to a fuel tank of an aircraft… providing the real-time status of the ongoing refuelling process from the refuelling module to the officer module using the wireless transceivers of the refuelling module and the officer module; selectively receiving a modification to the refuelling instruction from the input device of the officer module; transmitting the modified refuelling instruction from the officer module to the refuelling module using the wireless transceiversReply to Office Action mailed October 22, 2020 to instruct the performance of a modified refuelling process involving dispensing of a modified quantity of fuel to the fuel tank of the aircraft (Claim 1)”  in combination with the other limitations set forth in the independent claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/JESSICA CAHILL/Primary Examiner, Art Unit 3753